UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2013 Item 1: Schedule of Investments Vanguard Equity Income Fund Schedule of Investments As of December 31, 2013 Market Value Shares ($000) Common Stocks (97.5%) 1 Consumer Discretionary (5.9%) Home Depot Inc. 2,641,400 217,493 McDonald's Corp. 1,424,705 138,239 WPP plc 5,692,221 130,375 Mattel Inc. 2,240,360 106,596 Thomson Reuters Corp. 2,348,370 88,815 Las Vegas Sands Corp. 660,500 52,094 Time Warner Cable Inc. 304,860 41,309 H&R Block Inc. 1,023,500 29,722 Ford Motor Co. 1,914,500 29,541 GameStop Corp. Class A 593,400 29,231 Gannett Co. Inc. 685,000 20,262 Cracker Barrel Old Country Store Inc. 102,900 11,326 Staples Inc. 614,700 9,768 Cablevision Systems Corp. Class A 291,000 5,218 Best Buy Co. Inc. 82,800 3,302 Consumer Staples (12.5%) Philip Morris International Inc. 2,927,045 255,033 Kraft Foods Group Inc. 4,036,789 217,664 Wal-Mart Stores Inc. 2,736,392 215,327 Procter & Gamble Co. 2,487,340 202,494 Unilever NV 3,890,120 156,500 PepsiCo Inc. 1,643,890 136,344 Altria Group Inc. 3,429,075 131,642 Diageo plc ADR 800,400 105,989 Coca-Cola Co. 2,288,664 94,545 Anheuser-Busch InBev NV ADR 844,560 89,912 Kimberly-Clark Corp. 748,288 78,166 Sysco Corp. 1,488,960 53,752 General Mills Inc. 762,100 38,036 Imperial Tobacco Group plc 972,641 37,708 Lorillard Inc. 682,600 34,594 Walgreen Co. 594,800 34,165 British American Tobacco plc 578,649 31,059 Kellogg Co. 174,800 10,675 Molson Coors Brewing Co. Class B 155,900 8,754 Dr Pepper Snapple Group Inc. 144,500 7,040 Nu Skin Enterprises Inc. Class A 30,100 4,160 Herbalife Ltd. 30,000 2,361 Energy (11.8%) Exxon Mobil Corp. 5,685,310 575,353 Chevron Corp. 4,225,270 527,779 ConocoPhillips 2,874,620 203,092 Occidental Petroleum Corp. 2,116,830 201,311 Suncor Energy Inc. 4,669,910 163,680 Royal Dutch Shell plc Class B 2,078,648 78,407 BP plc ADR 1,583,310 76,965 Ensco plc Class A 210,700 12,048 Financials (15.3%) Wells Fargo & Co. 11,493,640 521,811 JPMorgan Chase & Co. 7,096,730 415,017 Marsh & McLennan Cos. Inc. 6,484,570 313,594 BlackRock Inc. 657,830 208,183 PNC Financial Services Group Inc. 2,072,892 160,815 ACE Ltd. 1,364,140 141,229 Chubb Corp. 1,185,180 114,524 M&T Bank Corp. 896,790 104,404 US Bancorp 2,223,840 89,843 Plum Creek Timber Co. Inc. 1,099,800 51,152 Fifth Third Bancorp 1,877,500 39,484 Invesco Ltd. 1,050,400 38,234 Aflac Inc. 508,500 33,968 Huntington Bancshares Inc. 3,425,100 33,052 Protective Life Corp. 371,400 18,815 SLM Corp. 552,100 14,509 Axis Capital Holdings Ltd. 300,800 14,309 Principal Financial Group Inc. 269,900 13,309 StanCorp Financial Group Inc. 191,500 12,687 PartnerRe Ltd. 100,300 10,575 Prudential Financial Inc. 100,300 9,250 Allstate Corp. 154,100 8,405 Waddell & Reed Financial Inc. Class A 58,300 3,796 Fulton Financial Corp. 214,000 2,799 Hanover Insurance Group Inc. 21,800 1,302 Glacier Bancorp Inc. 35,100 1,046 Health Care (12.3%) Johnson & Johnson 6,542,445 599,222 Merck & Co. Inc. 8,046,824 402,744 Pfizer Inc. 10,707,244 327,963 Roche Holding AG 712,663 199,636 Baxter International Inc. 1,375,650 95,676 AbbVie Inc. 1,598,600 84,422 AstraZeneca plc ADR 1,374,149 81,583 Eli Lilly & Co. 1,149,649 58,632 Bristol-Myers Squibb Co. 1,042,232 55,395 Medtronic Inc. 129,100 7,409 Owens & Minor Inc. 42,200 1,543 Meridian Bioscience Inc. 20,000 531 Industrials (14.1%) General Electric Co. 15,265,352 427,888 United Technologies Corp. 2,859,380 325,397 3M Co. 1,660,430 232,875 Eaton Corp. plc 2,778,110 211,470 United Parcel Service Inc. Class B 1,758,530 184,786 Waste Management Inc. 2,240,890 100,549 Illinois Tool Works Inc. 1,144,570 96,235 Lockheed Martin Corp. 628,120 93,376 Boeing Co. 684,000 93,359 Schneider Electric SA 1,006,022 87,767 Stanley Black & Decker Inc. 923,890 74,549 General Dynamics Corp. 521,000 49,782 Raytheon Co. 538,600 48,851 Northrop Grumman Corp. 417,913 47,897 L-3 Communications Holdings Inc. 314,400 33,597 RR Donnelley & Sons Co. 1,590,000 32,245 Deluxe Corp. 311,300 16,247 Emerson Electric Co. 157,300 11,039 Exelis Inc. 467,200 8,905 Copa Holdings SA Class A 52,400 8,390 Republic Services Inc. Class A 212,500 7,055 Pitney Bowes Inc. 100,000 2,330 Information Technology (11.1%) Microsoft Corp. 13,483,519 504,688 Intel Corp. 10,573,350 274,484 Cisco Systems Inc. 9,886,380 221,949 Analog Devices Inc. 3,753,060 191,143 Symantec Corp. 4,162,200 98,145 Xilinx Inc. 1,623,840 74,567 Maxim Integrated Products Inc. 1,943,616 54,246 Texas Instruments Inc. 1,096,000 48,125 Seagate Technology plc 751,400 42,199 Applied Materials Inc. 2,274,800 40,241 CA Inc. 1,035,300 34,838 Broadridge Financial Solutions Inc. 805,400 31,830 Harris Corp. 439,200 30,661 Western Union Co. 1,502,400 25,916 Computer Sciences Corp. 443,900 24,805 Xerox Corp. 1,393,600 16,960 Lexmark International Inc. Class A 460,500 16,357 Materials (4.1%) EI du Pont de Nemours & Co. 2,410,617 156,618 International Paper Co. 2,831,040 138,806 Dow Chemical Co. 2,685,220 119,224 Nucor Corp. 1,607,110 85,788 LyondellBasell Industries NV Class A 642,300 51,564 Packaging Corp. of America 489,100 30,950 Avery Dennison Corp. 575,100 28,864 Olin Corp. 241,700 6,973 Schweitzer-Mauduit International Inc. 109,200 5,620 Scotts Miracle-Gro Co. Class A 69,900 4,349 Other (0.4%) ^,2 Vanguard High Dividend Yield ETF 65,308 Telecommunication Services (4.0%) Verizon Communications Inc. 7,460,778 366,623 AT&T Inc. 6,380,805 224,349 Vodafone Group plc ADR 612,240 24,067 Frontier Communications Corp. 750,800 3,491 CenturyLink Inc. 91,000 2,898 Utilities (6.0%) National Grid plc 11,259,993 147,273 UGI Corp. 3,257,660 135,063 Xcel Energy Inc. 3,713,690 103,760 Northeast Utilities 2,376,290 100,731 NextEra Energy Inc. 946,816 81,066 Dominion Resources Inc. 740,500 47,903 Exelon Corp. 1,568,300 42,956 Public Service Enterprise Group Inc. 1,151,500 36,894 Edison International 791,500 36,646 AGL Resources Inc. 641,100 30,279 PG&E Corp. 666,600 26,851 Wisconsin Energy Corp. 435,200 17,991 Black Hills Corp. 338,298 17,764 Ameren Corp. 403,900 14,605 PNM Resources Inc. 518,500 12,506 Duke Energy Corp. 172,100 11,877 Atmos Energy Corp. 250,600 11,382 CenterPoint Energy Inc. 461,730 10,703 Vectren Corp. 260,100 9,233 Pinnacle West Capital Corp. 169,100 8,949 OGE Energy Corp. 155,300 5,265 Southwest Gas Corp. 89,000 4,976 Hawaiian Electric Industries Inc. 166,000 4,326 Avista Corp. 66,600 1,877 UNS Energy Corp. 29,300 1,754 Portland General Electric Co. 49,600 1,498 Total Common Stocks (Cost $11,617,895) Market Value Coupon Shares ($000) Temporary Cash Investments (2.1%) 1 Money Market Fund (1.1%) 2,3 Vanguard Market Liquidity Fund 0.125% 168,341,355 168,341 Face Maturity Amount Date ($000) Repurchase Agreement (0.9%) Goldman Sachs & Co. (Dated 12/31/13, Repurchase Value $142,700,000, collateralized by Federal National Mortgage Assn. 2.063%-3.744%, 1/1/31-7/1/43, and Federal Home Loan Mortgage Corp. 1.932%-3.177%, 11/1/37- 12/1/43, with a value of $145,554,000) 0.010% 1/2/14 142,700 142,700 U.S. Government and Agency Obligations (0.1%) 4 Federal Home Loan Bank Discount Notes 0.070% 1/17/14 3,000 3,000 4,5 Federal Home Loan Bank Discount Notes 0.065% 1/31/14 1,000 1,000 4,5 Federal Home Loan Bank Discount Notes 0.070% 2/5/14 10,800 10,798 4 Federal Home Loan Bank Discount Notes 0.085% 2/12/14 600 600 4,5 Federal Home Loan Bank Discount Notes 0.090% 2/14/14 5,000 4,999 4 Federal Home Loan Bank Discount Notes 0.125% 5/30/14 200 200 5,6 Freddie Mac Discount Notes 0.090% 2/24/14 200 200 Total Temporary Cash Investments (Cost $331,840) Total Investments (99.6%) (Cost $11,949,735) Other Assets and Liabilities-Net (0.4%) 3 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $4,313,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.9% and 0.7%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $4,429,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $8,898,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a Equity Income Fund counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
